DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
The Information Disclosure Statements (IDS) filed on 3/11/2019, 8/23/2019, 4/10/2020, 10/19/2020, 1/12/2021, 1/12/2021, 5/5/2021, 9/3/2021, 3/14/2022,  and 8/15/2022 have been acknowledged.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of, in the specification.
                                       Status of Application
Claims 1-34 are pending. Claims 2-9 and 19-26 have been withdrawn from consideration as a non-elected species. Claims 1, 10-18, and 27-34 have been examined. Claims 1 and 18 are the independent Claims. Claims 1 and 18 have been amended. This Final Office action is in response to the “Amendments and Remarks” received on 6/10/2022.
Response to Arguments/Remarks
	With respect to Applicant’s remarks filed on 6/10/2022; Applicant's “Amendments and Remarks” have been fully considered. Applicant’s remarks will be addressed in sequential order as they were presented.
With respect to the claim rejections for claims 1, 10-18, and 27-34  under 35 U.S.C. § 103, applicant “Amendments and Remarks” have been considered and were not found persuasive.
Applicant remarks “Segal does not describe at least the above-emphasized language of amended claim 18” and the Office respectfully disagrees. It remains the Office’s stance the Segal continues to anticipate the claimed subject matter as currently presented.
	Segal discloses “For example, data for each behavioral sensor may follow an expected probability distribution function for its assigned kinematic cluster. For example, behavioral sensor data readings close to the peak of the PDF 430 of FIG. 4C is expected, but a behavioral sensor reading in either the lower tail 432 or upper tail 434 of PDF 430 is anomalous and therefore tagged as an alert” [Segal, ¶ 0072], which was mapped earlier for the claimed subject matter. 
	Here, the Office is interpretation that within a framework with a plurality of regions, and the regions represent status,  and different patterns mean different things and at different patterns. Therefore Segal clearly discloses the same features and required and claimed by the Applicant. Therefore the Office respectfully disagrees. 
Office Note: The Office suggests using defined words with actual metes and bounds, instead of regions, patterns, framework…as terms such as this are extremely broad and lead to a broader interpretation than the Applicant is interpreting.
Applicant further argues that the dependent claims are also allowable since they depend on allowable subject and the Office respectfully disagrees. It is the Office's stance that all of the claimed subject matter has been properly rejected; therefore the Office's respectfully disagrees with applicant’s arguments.
It is the Office’s stance that all of applicant arguments have been considered and the rejections remain.
                                      Final Office Action
                                CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See 15 MPEP 2111.01 (II).
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, the Office concludes that Applicant has not acted as his/her own lexicographer.
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that certain do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 10-18, and 27-34 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Segal et al. (United States Patent Publication 2019/0180527).
With respect to Claim 18: Segal discloses “A system configured to monitor and provide replacement indications for at least one component” [Segal, ¶ 0005, 0027, 0036, 0038, 0067-0079 and 0123]; 
“the system comprising: a telematics hardware device including a processor, memory, firmware and communications capability” [Segal, ¶ 0005, 0027, 0035-0038, 0042, 0067-0079 and 0123]; 
“and, a remote device including a processor memory software and communications capability” [Segal, ¶ 0005, 0027, 0035-0038, 0042, 0067-0079 and 0123]; 
“said telematics hardware device configured to monitor the at least one vehicle component of at least one vehicle” [Segal, ¶ 0005, 0027, 0035-0038, 0042, 0067-0079 and 0123];
“and log operational component data of said at least one vehicle component” [Segal, ¶ 0005, 0027, 0035-0038, 0042, 0067-0079 and 0123]; 
 “telematics hardware device configured to communicate a log of the operational component data to said remote device” [Segal, ¶ 0005, 0027, 0035-0038, 0042, 0067-0079 and 0123]; 
“said remote device configured to access a sample of the operational component data that includes operational data from the at least one vehicle component of the at least one vehicle” [Segal, ¶ 0005, 0027, 0035-0038, 0042, 0067-0079 and 0123]; 
“determine operational component parameters from said operational data” [Segal, ¶ 0005, 0027, 0035-0038, 0042, 0067-0079 and 0123]; 
“said operational component parameters indicative of a current operation of said at least one vehicle component” [Segal, ¶ 0005, 0027, 0035-0038, 0042, 0067-0079 and 0123]; 
“perform a comparison between said operational component parameters and predictive indicator parameters” [Segal, ¶ 0005, 0027, 0035-0038, 0042, 0067-0079 and 0123]; 
“in relation to a monitoring framework that provides an indication of a status of the at least one vehicle component” [Segal, ¶ 0005, 0027, 0035-0038, 0042, 0067-0079 and 0123];
“wherein: said predictive indicator are parameters predetermined from historical operational life cycle use of at least one other vehicle component” [Segal, ¶ 0005, 0027, 0035-0038, 0042, 0067-0079 and 0123]; 
“said predictive indicator parameters include one or more first monitoring indicators of a first type and one or more second monitoring indicators of a second type different from the first type” [Segal, ¶ 0005, 0027, 0035-0038, 0042, 0067-0079 and 0123];
“and
the monitoring framework comprises a plurality of regions representative of
statuses of the at least one vehicle component, wherein different patterns exhibited by at
least one of the one or more first monitoring indicators and the one or more second
monitoring indicators in relation to the plurality of regions of the monitoring framework
provide indications of different respective statuses of at least one vehicle component” [Segal, ¶ 0005, 0027-0028, 0035-0038, 0042, 0067-0079 and 0123]
 “determine a status of the at least one vehicle component based on the comparison of the operational component parameters and the predictive indicator parameters” [Segal, ¶ 0005, 0027, 0035-0038, 0042, 0067-0079 and 0123]; 
“wherein determining the status of the at least one vehicle component comprises determining whether at least one of the one or more first monitoring indicators and the one or more second monitoring indicators exhibit at least one pattern of the different patterns in relation to the plurality of regions of the monitoring framework” [Segal, ¶ 0005, 0027-0028, 0035-0038, 0042, 0067-0079 and 0123]; 
“the at least one pattern within the monitoring framework including a first pattern indicating a warning status of the at least one vehicle component and a second pattern indicating a replacement status of the at least one vehicle component, and” [Segal, ¶ 0005, 0027, 0035-0038, 0042, 0067-0079 and 0123];
 “indicate a maintenance condition of said at least one vehicle component based on the determined status of the at least one vehicle component” [Segal, ¶ 0005, 0027, 0035-0038, 0042, 0067-0079 and 0123];
 “wherein the maintenance condition of said at least one vehicle component comprises the warning status or the replacement status of the at least one vehicle component” [Segal, ¶ 0005, 0027, 0035-0038, 0042, 0067-0079 and 0123]; 
“the warning status indicating that replacement of the at least one vehicle component may soon be needed” [Segal, ¶ 0005, 0027, 0035-0038, 0042, 0067-0079 and 0123];
“and the replacement status indicating a predicted failure of and/or recommended replacement of the at least one vehicle component” [Segal, ¶ 0005, 0027, 0035-0038, 0042, 0067-0079 and 0123].
With respect to Claim 1: all limitations have been examined with respect to the system in claim 18. The method taught/disclosed in claims 1 can clearly perform on the system of claim 18. Therefore claims 1 is rejected under the same rationale.
With respect to Claim 27: While Segal discloses “A system as in claim 18 wherein: said operational component parameters include a moving average and signals of said operational data” [Segal, ¶ 0027, 0038, 0067-0079 and 0123]; 
“said predictive indicator parameters include a mean, minus one standard deviation, minus two standard deviation and a lower control limit” [Segal, ¶ 0027, 0038, 0067-0079 and 0123]; 
“said signals include first signals and second signals, and indicating the maintenance condition comprises indicating the replacement status when” [Segal, ¶ 0027, 0038, 0067-0079 and 0123];
“said moving average decrease from said minus one standard deviation to said minus two standard deviation” [Segal, ¶ 0027, 0038, 0067-0079 and 0123]; 
“said first signals are between said mean and said lower control limit” [Segal, ¶ 0027, 0038, 0067-0079 and 0123]; 
“and, said second signals are below said lower control limit” [Segal, ¶ 0027, 0038, 0067-0079 and 0123];
“thereby indicating a maintenance condition of replacement warning” [Segal, ¶ 0027, 0038, 0067-0079 and 0123];
Segal does not specifically state where the thresholds are for the moving averages, the standard deviations.
Segal does disclose “The distribution of the behavioral sensor value for the corresponding kinematic cluster may be a Gaussian distribution. The normalized threshold may correspond to a z-score of two or three standard deviations. The behavioral sensor data elements for a kinematic cluster may be filtered with a double exponential moving average filter. Generating the alert criticality score for each combination of kinematic cluster and behavioral sensor with anomalous sensor data may include ordering the timestamped vectors of kinematic sensor data and behavioral sensor data for each kinematic cluster by time. Generating the alert criticality score for each combination of kinematic cluster and behavioral sensor with anomalous sensor data may include computing, over a time window, each alert criticality score as the absolute value of the difference between a stationary average and a moving average of the corresponding behavioral sensor, divided by the moving average of the corresponding behavioral sensor” [Segal, ¶ 0005], “if readings for a behavioral sensor follows a normal distribution, then those readings that are either above or below the mean by more than three standard deviations (or another designated threshold) can be designated as unexpected or anomalous” [Segal, ¶ 0027]; and “The behavioral sensor value may be anomalous for a corresponding kinematic cluster when the behavioral sensor value differs from the expected sensor value for the corresponding kinematic cluster by more than a normalized threshold. In various embodiments, the normalized threshold may correspond to a z-score of, for example, 2, 2.5, 3, or more standard deviations” [Segal, ¶ 0072].
Therefore, it is the Office's stance that selection of what limits to use, (one standard deviation vs two standard deviations with moving averages and thresholds, without any explanation of any well-known benefit or a new and unexpected result of choosing specific rational for each selection is a mere design choice. Using statistical analysis, such as standard deviations, moving averages, and thresholds are well known in the art and using such for system controls and even further, in component health analysis, are also well known in the art; further by differentiating the claimed subject matter by an art known feature without reciting a new and unexpected result of selecting such specific thresholds would be an obvious design choice and involves only routine skill in the art. Thus one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of choosing any statistical threshold for component health analysis and it would have been obvious and the design choice would have produced predictable results.
Further, Segal discloses the Invention except for exact thresholds, rather states using standard deviations, moving averages, and limits are known and may choices are available. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select any standard deviations, moving averages, and limits, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233.
With respect to Claim 28: Segal discloses “A system as in claim 27, wherein said first signals are above and below said moving average” [Segal, ¶ 0027, 0038, 0067-0079 and 0123].
With respect to Claim 29: Segal discloses “A system as in claim 27, wherein said first signals comprise "O" signals, "B" signals and "Y" signals” [Segal, ¶ 0027, 0038, 0067-0079 and 0123].
Office Note: Without claiming what the signals are, the Office is interpreting the signals as any signals.
With respect to Claim 30: Segal discloses “A system as in claim 28, wherein said first signals comprise "O" signals, "B" signals and "Y" signals” [Segal, ¶ 0027, 0038, 0067-0079 and 0123].
Office Note: Without claiming what the signals are, the Office is interpreting the signals as any signals.
With respect to Claim 31: Segal discloses “A system as in claim 27, wherein said second signals comprise "R" signals” [Segal, ¶ 0027, 0038, 0067-0079 and 0123].
Office Note: Without claiming what the signals are, the Office is interpreting the signals as any signals.
With respect to Claim 32: Segal discloses “A system as in claim 28, wherein said second signals comprise "R" signals” [Segal, ¶ 0027, 0038, 0067-0079 and 0123].
Office Note: Without claiming what the signals are, the Office is interpreting the signals as any signals.
With respect to Claim 33: Segal discloses “A system as in claim 29 wherein said second signals include "R" signal values” [Segal, ¶ 0027, 0038, 0067-0079 and 0123].
Office Note: Without claiming what the signals are, the Office is interpreting the signals as any signals.
With respect to Claim 34: Segal discloses “A system as in claim 30, wherein said second signals comprise "R" signals” [Segal, ¶ 0027, 0038, 0067-0079 and 0123].
Office Note: Without claiming what the signals are, the Office is interpreting the signals as any signals.
With respect to Claims 10-17: all limitations have been examined with respect to the system in claims 27-34. The method taught/disclosed in claims 10-17 can clearly perform on the system of claims 27-34. Therefore claims 10-17 are rejected under the same rationale.
                                   Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7am -4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESS WHITTINGTON/Examiner, Art Unit 3669